Opinión concurrente emitida por el
Juez Asociado Señor Blanco Lugo.
Únicamente la deferencia que debemos a las determina-ciones de hecho del juez de instancia, y el alcance limitado del auto de revisión expedido por este Tribunal, me impelen a concurrir en la confirmación de la sentencia. Sin embargo, no puedo dejar de significar la conclusión que derivé de una lectura cuidadosa de la transcripción de evidencia al efecto de que el accidente, con sus consecuencias ulteriores, ocurrió aí caerse el menor demandante de un árbol y no en la forma que declaró probada el tribunal a quo.
*559Parece siempre oportuno repetir que es muy delicada la misión de apreciar la prueba que corresponde a los tribuna-les de primera instancia. Consideraciones puramente hu-manitarias como el hecho de que se trata de un lesionado me-nor de edad frente a una compañía aseguradora que ha ex-pedido una póliza con límites altos, no deben pesar en el ánimo del juzgador cuando el cuadro de los hechos se inclina decisivamente a sostener la ausencia de responsabilidad civil.